Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 1 of 16




 DISTRICT COURT, DENVER COUNTY
 STATE OF COLORADO
 1437 Bannock Street                                  DATE FILED: June 19, 2019 4:11 PM
 Denver, Colorado 80202                               FILING ID: 4A9802C4E7DF2
                                                      CASE NUMBER: 2019CV32398
 Plaintiff: MARK LASSER, an individual,

 V.


 Defendant: CHARTER COMMUNICATIONS, INC., a
 Delaware corporation and PETER BROWN, an
 individual.                                               ʆ COURT USE ONLY ʆ
 Attorneys for Plaintiff:
                                                           Case No:
 Jason B. Wesoky, Reg. No. 34241
 D. J. Marcus, Reg. No. 41189
                                                           Division:
 Darling Milligan PC
 1331 17th Street, Suite 800
 Denver, CO 80202
 Phone:       (303) 623-9133
 Fax:         (303) 623-9129
 E-mail:      jwesoky@darlingmilligan.com
              dmarcus@darlingmilligan.com

                                    COMPLAINT

        Plaintiff, Mark Lasser, by and through his attorneys Darling Milligan PC, for
  his complaint against Charter Communications, Inc., a Delaware corporation
  (“Charter”) and Peter Brown (“Brown”) Charter and Brown collectively referred to as
  Defendants, avers as follows:

                             GENERAL ALLEGATIONS

        1.     Mr. Lasser currently resides in King County, Washington, however
  during his employment with Charter resided in Denver, Colorado.

        2.     Defendant Charter Communications, Inc., is a Delaware corporation. Its
  primary business is TV, internet, and voice company provider. At all times pertinent
  hereto it was an employer of more than 15 employees and conducted business in and
  throughout the State of Colorado.

         3.    Defendant Peter Brown is a Colorado resident, a Charter Employee, and
  is Vice President of Design and Accessibility.




                                           1

                              (;+,%,7$
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 2 of 16




                           JURISDICTION AND VENUE

        4.    This Court has jurisdiction over this subject pursuant to C.R.S. § 13-1-
  124 as Charter conducts business within and throughout the State of Colorado.

        5.    Charter conducts business throughout the State of Colorado, including
  in Denver, and Mr. Lasser resided in Denver County during his employment with
  Charter. Venue is therefore proper pursuant to C.R.C.P. 98.

                            FACTUAL BACKGROUND

        6.    Mr. Lasser is disabled because he is medically and legally blind.

        7.    At all relevant times, Charter knew of Mr. Lasser’s disability.

        8.    Mr. Lasser was employed by Charter starting on March 13, 2017 and
  served as Senior Director, Accessibility.

        9.    Mr. Lasser reported directly to Peter Brown Vice President of Design
  and Accessibility.

        10.   Mr. Lasser’s job was to improve Charter’s accessibility for disabled
  customers and employees as required by applicable laws and regulations in Charter’s
  various markets.

        11.    Mr. Lasser earned recognition with the 2017 Shining Star Executive
  Director’s Award for Outstanding Service from the Colorado Department of Labor for
  his work championing the rights of people with disabilities. On November 16, 2017,
  Mr. Lasser received a letter from Governor John Hickenlooper congratulating and
  thanking Mr. Lasser.

        12.   As part of Mr. Lasser’s work improving accessibility for Charter’s
  employees, he requested several disability accommodations for himself and other
  disabled employees.

        13.    During his employment with Charter, Mr. Lasser requested, among
  other accommodations, an accommodation for his disability in the form of a screen
  reader program for computers, known as JAWS (Job Access With Speech), to allow
  him to use computing tools including Microsoft Windows and Office. JAWS is a screen
  reader that provides speech output for computers using the Microsoft Windows
  operating system.




                                           2
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 3 of 16




        14.    The cost for the JAWS program was approximately $1,200 for an initial
  professional license. Required annual updates referred to as Service Maintenance
  Agreements (SMA) are approximately $200/year.

         15.    Mr. Lasser also requested a license for the Kurzweil program and
  scanner that scans documents and reads them aloud; it also provides text-to-speech
  for electronic documents and text – it is an adaptive technology for the blind.

        16.    The cost for the Kurzweil program and scanner was approximately
  $1,000.

        17.    Charter either never provided these accommodations or failed to provide
  them effectively.

         18.    In the case of JAWS, Charter provided a “free mode” version of the
  program that required restarting the computer every 40 minutes. This version is not
  licensed for use in a work environment and is only meant for purposes of evaluation.
  Rather than purchase a new license for Mr. Lasser, as required by the software
  manufacturer, Charter installed a copy of JAWS already licensed to another
  employee. The software could not be updated because it was not a compliant and
  licensed version. Charter instructed Mr. Lasser to use the “free mode” version again
  while it directed Mr. Laser to again request a complaint and licensed version of JAWS
  through an application that was itself non-accessible.

        19.    Mr. Lasser also requested Charter make many of the software, and other
  programs used by disabled and non-disabled employees of Charter accessible,
  including a timecard program (Kronos), an expense reporting and travel booking
  program (Concur), and a health and benefits tool (My Benefits). Alternatively, Mr.
  Lasser asked for an accommodation – if making the programs accessible was not
  possible – by having someone assist him with the programs.

        20.     Despite Mr. Lasser’s requests, Charter did not make any of these tools
  accessible to disabled employees or to Mr. Lasser or provide the assistance requested.

         21.    Because Charter did not make Concur accessible or provide assistance,
  Mr. Lasser was unable to approve travel and expense reports, bonuses, and salaries
  for his direct reports. Instead, Charter directed Mr. Lasser to have his direct reports
  provide assistance, which would result in them accessing sensitive financial
  information for other employees.

        22.   During Mr. Lasser’s orientation with Charter, he was offered a map
  showing the evacuation point and procedure if there was a fire in the building.




                                            3
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 4 of 16




        23.    Mr. Lasser could not read the map and requested a tactile map for both
  himself and other blind employees. Mr. Lasser even provided information about how
  Charter could get a tactile map.

         24.   Rather than get tactile maps, Charter instituted a “buddy-system”—not
  for all employees, but only for disabled employees. Besides singling out disabled
  employees in front of their peers, Charter’s buddy-system provided no fallback for
  disabled employees if their buddies were out of the office at the time of a fire.

         25.    Mr. Lasser also requested that Charter’s “Simplicity” tool for email
  retention be made accessible. The Simplicity tool required employees to drag and drop
  email to be saved onto their laptop hard drives. Blind employees such as Mr. Lasser
  have difficulty performing drag and drop functions. Without an accessible program,
  Mr. Lasser was unable to save many emails because Charter would periodically
  delete emails.

        26.    Instead of making Simplicity accessible, Charter side provided blind
  employees with more email storage. Charter only provided the additional email
  storage after Mr. Lasser mentioned that the ADA required accommodation efforts.

         27.   Mr. Lasser, like most managers at Charter, was required to use a tool
  called “Mission Control” for budgeting for interdepartmental projects and logistics for
  contractors. Mission Control was not accessible, and Mr. Lasser requested an
  accommodation to allow him to use it, including, for example, writing a script for use
  with the JAWS screen reader program, or modifying the software to be accessible.
  Instead, Charter just ordered Mr. Lasser’s direct report to do this work for Mr. Lasser.

         28.     Mr. Lasser mentioned that the ADA might require making such tools
  accessible in a conversation with Mr. Brown. Mr. Lasser was told to never mention
  words such as “compliance”, “ADA violations”, or “resistance to accommodate
  disabilities”, or he would be written up.

        29.    Charter did not use commonly used software Adobe to PDF documents.
  The result was inaccessible documents for Charter’s employees and customers. Mr.
  Lasser attempted to find solutions to make internal documents accessible with Adobe,
  however Charter would not allow this for security reasons. Again, Charter’s solution
  was for Mr. Lasser’s direct report read the PDF documents to him.

        30.    Even though Mr. Lasser was in charge of Charter’s accessibility efforts
  he was told that this was “crossing a swim lane” and to cease his efforts. However,
  Mr. Brown directed Mr. Lasser that this was his job to accomplish this task.

        31.  Mr. Lasser tried to improve Charter’s accessibility for disabled
  customers—as he was supposed to do in his position—most importantly by working



                                             4
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 5 of 16




  to make sure Charter complied with applicable law including the 21st Century
  Communications and Video Accessibility Act (CVAA).

        32.    CVAA required Charter to create accessible platforms, including text-
  to-speech program guides, easy access to audio descriptions, secondary programming,
  and pass through of Emergency Broadcast Signal to television and WiFi connected
  devices used to watch content in the home.

         33.   After learning that those at Charter whom were tasked with designing
  and developing products and services were unaware of the requirements under the
  CVAA, including for accessibility of mobile applications, Mr. Lasser suggested
  creating a learning module with a knowledge test.

        34.   Charter’s legal team objected because, they explained to Mr. Lasser,
  Charter and the people at Charter responsible for product development, specifically
  Mr. Brown’s department, would then open themselves to lawsuits because they would
  be acknowledging their prior failure to comply with the CVAA.

         35.   One of the accessibility problems Mr. Lasser identified was that mobile
  applications were not passing through Emergency Broadcast System warnings over
  the “Secondary Audio Program,” which is necessary for blind customers to access such
  warnings. This presented a safety issue.

         36.   When Charter acquired Time Warner Cable in California, Charter
  agreed to ensure its products in California were accessible, that field operations and
  customer care would be trained in accessibility, and that provisions would be made
  to accommodate customers with mobility issues. Charter did not fulfill this agreement
  and many of its California products were not accessible to disabled California
  customers.

         37.   Charter and Mr. Brown directed Mr. Lasser to communicate with the
  California Public Utilities Commission (“PUC”) in order to obtain extensions and
  avoid fines for noncompliance and instructed Mr. Lasser to make arbitrary
  distinctions and provide assurances that deadlines would be met (when in fact
  Charter knew they could not be met).

        38.     Charter directed Mr. Lasser to make similar representations to Citizens
  for Assistive Technology, the organization the California PUC tasked with verifying
  that accessibility concerns were addressed.

         39.   Additionally, Citizens for Assistive Technology required Charter to
  create and provide training modules for Charter employees to appropriately interact
  with disabled customers. The training tools used by Charter were not accessible, thus
  preventing disabled employees from doing the training.



                                            5
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 6 of 16




         40.  Mr. Lasser worked with two teams, the Field Operations team and
  Customer Care team, to create those modules. The Customer Care team created a
  training module that was not accessible.

         41.    When Mr. Lasser raised this issue, he was told Charter had no disabled
  employees in California and if it hired one, the training could be remediated at that
  point. He was told this even though such remediation would cost much more than
  creating an accessible module in the first place and was directly contrary to Citizens
  for Assistive Technology’s direction.

        42.    Charter directed Mr. Lasser to “get on board” with the Customer Care
  team’s training module, even though Mr. Lasser could not himself review it since it
  was not accessible.

        43.   Charter attempted to meet CVAA mandates with Android tablets, HP
  laptops, and Roku devices. Though cheap and intended to meet the technical
  requirements of the CVAA, these devises were not easily accessible, which Charter
  knew because Mr. Lasser specifically informed it of that fact.

        44.    Charter and Mr. Brown directed Mr. Lasser to convey to the FCC certain
  deadlines Charter would meet regarding these inaccessible devices, and information
  regarding its compliance with the CVAA, which Mr. Lasser knew to be false.

         45.  In November of 2017, Mr. Lasser suggested to Charter’s Government
  Affairs team that Charter correct the false information it provided to the FCC,
  Charter reprimanded Mr. Lasser and instructed him to have no further
  communications with the FCC.

       46.    On or about November 9, 2017, Charter placed Mr. Lasser on
  administrative leave. Charter did not explain why.

        47.     On December 18, 2017, Charter gave Mr. Lasser the choice to resign or
  be terminated. Its purported reason for forcing Mr. Lasser out was that Charter
  “decided it needed to part ways” with Mr. Lasser.

        48.    Charter’s representatives stated that Mr. Lasser’s behavior “was not
  acceptable” and he was “not working well with his team,” though no one conveyed to
  Mr. Lasser any way in which his behavior was unacceptable or any way in which he
  was not working well with his team.

        49.    Charter’s failure to accommodate Mr. Lasser, its refusal to implement
  accessible programs for Mr. Lasser and other disabled persons, its directives to have
  Mr. Lasser provide incorrect information to regulatory authorities and then



                                            6
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 7 of 16




  reprimanding Mr. Lasser for either not doing so or trying to provide correct
  information created a work environment that a reasonable person would feel no
  choice but to leave.

        50.    Charter’s failure to accommodate Mr. Lasser’s disability constitutes
  discrimination under the Americans with Disabilities Act, as amended.

         51.   Charter’s termination/forced resignation/constructive discharge,
  violated the Americans With Disabilities Act, as amended, the Rehabilitation Act,
  and the Colorado Anti-Discrimination Act.

         52.   Charter’s treatment of and discrimination against Mr. Lasser was in
  retaliation for Mr. Lasser’s efforts to get Charter to comply in good faith with
  applicable law regarding accessibility, giving rise to a common law retaliatory
  wrongful termination in violation of public policy claim.

         53.   Mr. Lasser timely brought a charge of discrimination with the Colorado
  Civil Rights Division on the grounds of disability discrimination, and wrongful
  discharge in violation of public policy. The Colorado Civil Rights Division (“CCRD”)
  investigated the matter.

        54.    On March 18, 2019 the CCRD issued to Mr. Lasser and Charter a Letter
  of Determination finding reasonable cause to believe to that Defendant had violated
  C.R.S. § 24-34-402, as re-enacted, with respect to Mr. Lasser’s claims of refusal to
  grant a reasonable accommodation related to his disability and retaliation.

         55.    Additionally, Mr. Lasser and Charter were ordered by the CCRD to
  proceed to attempt amicable resolution of those claims by informal methods of
  conciliation.

       56.    On April 30, 2019, the CCRD issued a Notice of Failure of Conciliation,
  and May 28, 2019 issued a Notice of Right to Sue.

                             First Claim for Relief
               (Discrimination under C.R.S. § 24-34-402 - Charter)

        57.   Plaintiff incorporates all prior allegations as if fully set forth herein.

        58.   The foregoing acts and omissions of Charter violate the provisions of
  Colorado’s Anti-Discrimination Act, C.R.S. § 24-34-402, et seq.

        59.    Plaintiff is disabled and in a protected class based on his disability
  (blindness).




                                             7
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 8 of 16




         60.  Mr. Lasser was qualified for his job as a Senior Director, Accessibility,
  with or without accommodations and was able to perform the essential functions of
  his job.

        61.   Charter discriminated against Mr. Lasser because Charter
  terminated/forced Mr. Lasser to resign/constructively discharged Mr. Lasser.

         62.   The      circumstances      surrounding      the     termination/forced
  resignation/constructive discharge demonstrate Charter’s discrimination because it
  did not terminate or otherwise discipline/discharge non-disabled employees similarly
  situated to Mr. Lasser.

        63.    In fact, following Charter’s termination of Mr. Lasser, Charter
  terminated several other disabled contractors, and with very few exceptions has hired
  only non-disabled individuals to replace them and Charter has not similarly treated
  non-disabled employees.

         64.     Thus, Charter engaged in discrimination because of Mr. Lasser’s
  disability (blindness).

        65.    The discrimination includes the treatment of Mr. Lasser that differed
  from his non-disabled counterparts, including, but not limited to, failure to
  accommodate Mr. Lasser’s disability, termination/forced resignation/constructive
  discharge, and disparate treatment.

        66.    Plaintiff is entitled to all damages and remedies, including, but not
  limited to back pay, front pay, reinstatement, attorney fees as permitted by statute,
  punitive damages as permitted by statute, and costs.

                           Second Claim for Relief
          (Discrimination under C.R.S. § 24-34-402(1)(e) – Peter Brown)

        67.    Plaintiff incorporates all prior allegations as if fully set forth herein.

         68.   The foregoing acts and omissions of Peter Brown violate the provisions
  of Colorado’s Anti-Discrimination Act, C.R.S. § 24-34-402(1)(e).

        69.    Plaintiff is disabled and in a protected class based on his disability
  (blindness).

         70.  Mr. Lasser was qualified for his job as a Senior Director, Accessibility,
  with or without accommodations and was able to perform the essential functions of
  his job.




                                              8
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 9 of 16




        71.     Mr. Lasser reported directly to Mr. Brown Vice President of Design and
  Accessibility.

        72.    Mr. Brown violated C.R.S. § 24-34-402(1)(e) when he, as alleged above,
  aided, abetted, compelled, or coerced discriminatory acts against Mr. Lasser;
  obstructed or prevented Mr. Lasser from complying with anti-discrimination laws;
  and/or attempted, directly or indirectly, to commit discriminatory acts.

        73.    The      circumstances     surrounding       the    termination/forced
  resignation/constructive discharge of Mr. Lasser further demonstrate discrimination
  committed by Mr. Brown.

         74.  Following Mr. Lasser’s termination, several other disabled contractors
  in Mr. Brown’s department were terminated, and with very few exceptions hired only
  non-disabled individuals to replace them and Mr. Brown has not similarly treated
  non-disabled employees.

         75.     Thus, Mr. Brown engaged in discrimination because of Mr. Lasser’s
  disability (blindness).

        76.    The discrimination includes the treatment of Mr. Lasser that differed
  from his non-disabled counterparts, including, but not limited to, failure to
  accommodate Mr. Lasser’s disability, termination/forced resignation/constructive
  discharge, and disparate treatment.

        77.    Plaintiff is entitled to all damages and remedies, including, but not
  limited to back pay, front pay, reinstatement, attorney fees as permitted by statute,
  punitive damages as permitted by statute, and costs.

                           Third Claim for Relief
   (Discrimination under 42 U.S.C. §§ 12102(1)(A) and 12102(2)(A) - Charter)

        78.    Plaintiff incorporates all prior allegations as if fully set forth herein.

        79.    The foregoing acts and omissions of Charter violate the provisions of the
  Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12102(1)(A) and
  12102(2)(A).

        80.    Plaintiff is disabled and in a protected class based on his disability
  (blindness).

        81.    Mr. Lasser was qualified for his job as a Senior Director, Accessibility,
  with or without reasonable accommodations.




                                              9
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 10 of 16




        82.   Charter discriminated against Mr. Lasser because Charter
  terminated/forced Mr. Lasser to resign/constructively discharged Mr. Lasser.

         83.   The circumstances surrounding the termination/ forced resignation/
  constructive discharge demonstrate Charter’s discrimination because it did not
  terminate or otherwise discipline/discharge non-disabled employees similarly
  situated to Mr. Lasser.

        84.    In fact, following Charter’s termination of Mr. Lasser, Charter
  terminated several other disabled contractors, and with very few exceptions has hired
  only non-disabled individuals to replace them.

         85.     Thus, Charter engaged in discrimination because of Mr. Lasser’s
  disability (blindness).

        86.    The discrimination includes the treatment of Mr. Lasser that differed
  from his non-disabled counterparts, including, but not limited to, failure to
  accommodate Mr. Lasser’s disability, termination/forced resignation/constructive
  discharge, and disparate treatment.

        87.    Plaintiff is entitled to all damages and remedies, including, but not
  limited to back pay, front pay, reinstatement, attorney fees as permitted by statute,
  punitive damages as permitted by statute, and costs.

                            Fourth Claim for Relief
          (Discrimination under Section 504 of the Rehabilitation Act,
                           29 U.S.C. § 794 – Charter)

        88.    Plaintiff incorporates all prior allegations as if fully set forth herein.

        89.    The foregoing acts and omissions of Charter violate the provisions
  Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

        90.    Plaintiff is disabled and in a protected class based on his disability
  (blindness).

        91.    Mr. Lasser was qualified for his job as a Senior Director, Accessibility,
  with or without reasonable accommodations.

        92.   Charter discriminated against Mr. Lasser because Charter
  terminated/forced Mr. Lasser to resign/constructive discharged Mr. Lasser.

        93.    The      circumstances    surrounding      the     termination/forced
  resignation/constructive discharge demonstrate Charter’s discrimination because it



                                             10
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 11 of 16




  did not terminate or otherwise discipline/discharge non-disabled employees similarly
  situated to Mr. Lasser.

        94.    In fact, following Charter’s termination of Mr. Lasser, Charter
  terminated several other disabled contractors, and with very few exceptions has hired
  only non-disabled individuals to replace them.

         95.     Thus, Charter engaged in discrimination because of Mr. Lasser’s
  disability (blindness).

        96.    The discrimination includes the treatment of Mr. Lasser that differed
  from his non-disabled counterparts, including, but not limited to, failure to
  accommodate Mr. Lasser’s disability, termination/forced resignation/constructive
  discharge, and disparate treatment.

        97.    Plaintiff is entitled to all damages and remedies, including, but not
  limited to back pay, front pay, reinstatement, attorney fees as permitted by statute,
  punitive damages as permitted by statute, and costs.

                              Fifth Claim for Relief
         (Violation of the Americans with Disabilities Act, as amended,
                   42 U.S.C.§§ 12111(9) and 12112(a) – Charter)

        98.    Plaintiff incorporates all prior allegations as if fully set forth herein.

       99.   The foregoing acts and omissions of Charter violate the provisions of the
  Americans with Disabilities Act, as amended, 42 U.S.C.§§ 12111(9) and 12112(a).

        100. Mr. Lasser is disabled as defined under 42 U.S.C. §§ 12102(1)(A) and
  12102(2)(A), as Charter had always known Ms. Lasser is medically and legally blind.
        101. Mr. Lasser was qualified for his job as a Senior Director, Accessibility,
  with or without reasonable accommodations.

        102. Mr. Lasser requested various reasonable accommodations to perform
  the essential functions of his position and to enjoy equal benefits of employment as
  non-disabled employees, such as computer software designed to allow for use by
  persons with substantially limited visual impairments; braille formatting software;
  and an accommodation to allow him to evacuate the building safely in the event of an
  emergency.

        103. Charter failed to provide Mr. Lasser any of the requested
  accommodations, did not participate in an interactive process with Mr. Lasser, and
  simply denied his accommodation requests without explanation or reason.




                                             11
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 12 of 16




        104.   The failure to accommodate constitutes discrimination under the ADA.

        105. Plaintiff is entitled to all damages and remedies including, but not
  limited to back pay, front pay, reinstatement, attorney fees as permitted by statute,
  punitive damages as permitted by statute, and costs.

                              Sixth Claim for Relief
                   (Violation of Section 504 Rehabilitation Act,
                             29 U.S.C. § 794 – Charter)

        106.   Plaintiff incorporates all prior allegations as if fully set forth herein.

        107. The foregoing acts and omissions of Charter violate the provisions of the
  Section 504 Rehabilitation Act, 29 U.S.C. § 794.

        108. Mr. Lasser is disabled as defined under 42 U.S.C. §§ 12102(1)(A) and
  12102(2)(A), as Charter had always known Ms. Lasser is medically and legally blind.

        109. Mr. Lasser was qualified for his job as a Senior Director, Accessibility,
  with or without reasonable accommodation.

         110. Mr. Lasser requested various reasonable accommodations to perform
  the essential functions of his position, such as computer software designed to allow
  for use by persons with substantially limited visual impairments with respect to
  certain programs; braille formatting software; and an accommodation to allow him to
  evacuate the building safely in the event of an emergency.

        111. Charter failed to provide Mr. Lasser any of the requested
  accommodation, nor did Charter participant in an interactive process with Mr.
  Lasser, Charter simply denied his accommodation requests without explanation or
  reason.

        112. By Charter failing to accommodate Mr. Lasser it made it difficult for Mr.
  Lasser to complete functions of position and violated the Rehabilitation Act.

        113. Plaintiff is entitled to all damages and remedies including, but no
  limited to back pay, front pay, reinstatement, attorney fees and costs.

                              Seventh Claim for Relief
                      (Wrongful Discharge and Retaliation in
                        Violation of Public Policy - Charter)

        114.   Plaintiff incorporates all prior allegations as if fully set forth herein.




                                             12
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 13 of 16




        115. During Mr. Lasser’s employment, Charter directed him to make false
  statements to regulators and endorse programs that were not in compliance with
  regulations under the CVAA.

        116. Mr. Lasser refused to comply with or objected to Charter’s directives,
  including endorsing Charter’s training modules as the documents were not accessible.

         117. Further, Mr. Lasser requested various reasonable accommodations to
  perform the essential functions of his position, such as computer software designed
  to allow for use by persons with substantially limited visual impairments with respect
  to certain programs; braille formatting software; and an accommodation to allow him
  to evacuate the building safely in the event of an emergency.

         118. Charter terminated/forced Mr. Lasser to resign/constructively
  discharged Mr. Lasser when he pushed Charter to comply with applicable law
  regarding disabilities, including the ADA and CVAA, including his refusal to make
  false statements to regulators and unwillingness to endorse Charter’s training
  modules, and when he requested accommodations.

        119. Charter’s termination/forced resignation/constructive discharge of
  Plaintiff violated the law and public policy and was a wrongful discharge of Mr.
  Lasser.

        120. Plaintiff is entitled to all damages and remedies including, but no
  limited to back pay, front pay, reinstatement, attorney fees as permitted by statute,
  punitive damages as permitted by statute, and costs.

          WHEREFORE, Plaintiff seeks judgment in his favor and against Defendants’
  for monetary damages in an amount to be determined by a jury and the Court for all
  damages compensable under the foregoing claims, for all equitable remedies available
  under said claims, including: back pay (including interest and benefits);
  compensation for damages sustained as a result of Defendants’ conduct, including
  damages for emotional distress, humiliation, embarrassment, and anguish, according
  to proof; exemplary and punitive damages in accordance with applicable law
  (including 42 U.S.C. § 1981) in an amount commensurate with Defendants’ ability to
  pay and to deter future conduct; costs incurred, including reasonable attorneys’ fees
  to the extent allowable by law (including 42 U.S.C. §2000e-5); pre-judgment and post-
  judgment interest, as provided by law; and such other and further legal and equitable
  relief as this Court deems necessary, just, and proper.

  Plaintiff demands trial by a jury on all issues so triable.




                                           13
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 14 of 16




        Dated this 19th day of June 2019.

                                            DARLING MILLIGAN PC

                                            /s/ Jason B. Wesoky
                                            Jason B. Wesoky, Reg. No. 34241
                                            D. J. Marcus, Reg. No. 41189
                                            Attorneys for Plaintiff

  Plaintiff’s Address:
  520 Occidental Ave. S., #818
  Seattle, WA 98104




                                            14
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 15 of 16




  DISTRICT COURT, DENVER COUNTY
  STATE OF COLORADO
  1437 Bannock Street                                   DATE FILED: June 19, 2019 4:11 PM
  Denver, Colorado 80202                                FILING ID: 4A9802C4E7DF2
                                                        CASE NUMBER: 2019CV32398
  Plaintiff: MARK LASSER, an individual,

  V.


  Defendant: CHARTER COMMUNICATIONS, INC.,
  a Delaware corporation and PETER BROWN, an
  individual.                                               ʆCOURT USE ONLY ʆ
  Attorneys for Plaintiff:
  Jason B. Wesoky, Reg. No. 34241                         Case No:
  D. J. Marcus, Reg. No. 41189
  DARLING MILLIGAN PC                                     Division:
  1331 17th Street, Suite 800
  Denver, CO 80202
  Phone:       (303) 623-9133
  Fax:         (303) 623-9129
  E-mail:      jwesoky@darlingmilligan.com
               dmarcus@darlingmilligan.com

     DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL
  PLEADING OF COMPLAINT, COUNTERCLAIM, CROSS-CLAIM OR THIRD-
               PARTY COMPLAINT AND JURY DEMAND

   1.   This cover sheet shall be filed with the initial pleading of a complaint,
        counterclaim, cross- claim or third-party complaint in every district court civil
        (CV) case. It shall not be filed in Domestic Relations (DR), Probate (PR), Water
        (CW), Juvenile (JA, JR, JD, JV), or Mental Health (MH) cases. Failure to file
        this cover sheet is not a jurisdictional defect in the pleading but may result in
        a clerk’s show cause order requiring its filing.

   2.   Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check
        one box below if this party asserts that C.R.C.P. 16.1 does not apply):

                This is a class action, forcible entry and detainer, Rule 106, Rule 120,
                or other similar expedited proceeding, or

                This party is seeking a monetary judgment against another party for
                more than $100,000.00, including any penalties or punitive damages,
                but excluding attorney fees, interest and costs, as supported by the
                following certification:


                                            1
Case 1:19-cv-02045-RM-MEH Document 4 Filed 07/15/19 USDC Colorado Page 16 of 16




                  By my signature below and in compliance with C.R.C.P. 11, based
                  upon information reasonably available to me at this time, I certify
                  that the value of this party’s claims against one of the other parties
                  is reasonably believed to exceed $100,000.”

               Another party has previously filed a cover sheet stating that C.R.C.P.
               16.1 does not apply to this case.

        3.          This party makes a Jury Demand at this time and pays the
  requisite fee. See C.R.C.P. 38.

  Dated: June 19, 2019
                                               /s/Jason B. Wesoky
                                               Jason B. Wesoky, Reg. No. 34241
                                               D. J. Marcus, Reg. No. 41189
                                               Attorney for Plaintiff




                                           2
